Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07354 Name of Fund: BlackRock Investment Quality Municipal Trust, Inc. Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Robert S. Kapito, President, BlackRock Investment Quality Municipal Trust, Inc., 40 East 52 nd Street, New York, NY 10022. Registrants telephone number, including area code: (888) 825-2257 Date of fiscal year end: 10/31/2007 Date of reporting period: 05/01/2007  07/31/2007 Item 1  Schedule of Investments PORTFOLIO OF INVESTMENTS (unaudited) JULY 31, 2007 BlackRock Investment Quality Municipal Trust (BKN) (Percentages shown are based on Net Assets) Principal Amount Description Value LONG-TERM INVESTMENTS154.3% Alabama7.1% Birmingham Spl. Care Facs. Fing. Auth., Hlth., Hosp. & Nursing Home RB, Ascension Hlth. Proj., $1,765 Ser. C-2, 5.00%, 11/15/36 $ Ser. C-2, 5.00%, 11/15/39 14,000 1 Univ. of Alabama Hosp., Hlth., Hosp. & Nursing Home Impvts. RB, Ser. A, 5.875%, 9/01/10, MBIA Arizona0.8% San Luis Fac. Dev. Corp., Correctional Fac. Impvts.
